ORDER
PER CURIAM.
A jury found defendant guilty of statutory sodomy and he was sentenced to sixty years’ imprisonment. On direct appeal, this court affirmed. State v. Taylor, 70 S.W.3d 578, 579 (Mo.App. E.D.2002).
Defendant filed a Rule 29.15 motion for post-conviction relief. The trial court denied the motion without an evidentiary hearing. Defendant appeals from this judgment. In his sole point on appeal, defendant argues that the court clearly erred in finding that his trial counsel did not have meritorious grounds to object during voir dire to the prosecutor’s definition of reasonable doubt and concluding that counsel’s failure to object did not deprive him of a fair trial. The court’s findings and conclusions are not clearly erroneous. An opinion would have no precedential value.
The judgment is affirmed. Rule 84.16(b).